          Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In re:                                        Case No. 17-35623

OFFSHORE SPECIALTY FABRICATORS,               Chapter 11
LLC,

          Debtor.


DAVID WEINHOFFER as Liquidating               Ad. Proc. No. 20-03444
Trustee of the OFFSHORE SPECIALTY
FABRICATORS, LLC LIQUIDATING
TRUST,

     Plaintiff,

v.

J.A.H. ENTERPRISES, INC. d/b/a
Henderson Auctions,

          Defendant.


          LIQUIDATING TRUSTEE’S UNOPPOSED MOTION FOR VOLUNTARY
                        DISMISSAL WITH PREJUDICE


         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
         IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
         THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
         MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
         SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
         YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
         ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
         NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
         RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
         YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
         AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
         PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
         AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
         Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 2 of 7




       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

       TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

       David Weinhoffer, as the Liquidating Trustee (the “Trustee”) of Offshore Specialty

Fabricators, LLC (“OSF” or “Debtor”) Liquidating Trust, files this unopposed motion (the

“Motion”) for entry of an order, substantially in the form of the order annexed hereto (the

“Proposed Order”), dismissing the above-captioned adversary proceeding (the “Adversary

Proceeding”) with prejudice.     In support of the Motion, the Trustee respectfully states the

following:

                                          JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief sought herein is section 105(a) of the Bankruptcy Code and

rule 7041 of the Federal Rules of Bankruptcy Procedure.

                                          BACKGROUND

       A.      Case Background

       4.      On October 1, 2017, OSF filed for bankruptcy in the United States Bankruptcy

Court, Southern District of Texas (the “Bankruptcy Court”), Case No. 17-35623.

       5.      On October 26, 2018, the Bankruptcy Court issued an order (the “Confirmation

Order”) confirming the official committee of unsecured creditors of OSF’s First Amended Plan of

Liquidation under Chapter 11 of the Bankruptcy Code (collectively the “Plan”). See Doc. No. 748

       6.      The Plan provides means for the implementation of the Plan. Specifically, a

Liquidating Trust is established for the benefit of the holders of Class C-1 Claims (the “Liquidating

Trust”). The Plan also provides for adequate reserves for the holders of Class C-3 Claims to be


                                                   2
         Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 3 of 7




administered by the Liquidating Trustee of the Liquidating Trust. Further, all assets of the Debtor,

other than those assets transferred pursuant to the settlement with the Affiliates and U.S. Specialty

Insurance Company, is transferred to the Liquidating Trust. The Liquidating Trust is governed

under the Liquidating Trust Agreement, which is attached to the Plan. See Doc. No. 748

       7.      On March 19, 2018, OSF filed a motion seeking the Bankruptcy Court’s approval

to sell its non-barge assets on behalf of the trust, including a large housing accommodations unit

(hereinafter the “Module”). See Doc. No. 553.

       8.      On April 23, 2018, the Bankruptcy Court approved OSF’s motion and the sale of

the Module pursuant to a public bid process set forth in the motion. Specifically, Exhibit 1 – Unit

Sale Procedures stated, “Certain Assets Classes to be Auctioned: Henderson Auctions will market

and sell the accommodations unit reflected in Exhibit A (the “Unit”) via its on-line and live auction

process.” See Rec. Doc. 597.

       9.      On April 24, 2018, David Weinhoffer, in his capacity as CRO for OSF, entered into

an Auction Agreement with Henderson Auctions.

       10.     On May 16, 2018, pursuant to the Auction Agreement, Henderson placed the

Module for sale via online auction.

       11.     During the auction, Davie Shoring, Inc. (“Davie”) placed a high bid of $177,500 to

purchase the Module and agreed to remove it from the property upon which it was located.

       12.     Davie, however, refused to pay for and remove the Module and pursuant to the

Auction Agreement, OSF instituted suit in Federal District Court for the Eastern District of

Louisiana against Davie Shoring, Inc. for breach of contract. See David Weinhoffer as Liquidating

Trustee for Offshore Specialty Fabricators, LLC v. Davie Shoring, Inc., Docket No. 2:19-cv-11175

(“LAED Lawsuit”).




                                                   3
           Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 4 of 7




         13.      The District Court conducted a bench trial in the LAED Lawsuit on August 19, 20

and 21, 2020.

         14.      The District Court rendered verdict in favor of OSF in the amount of $35,500 or

20% of the bid price.

         15.      The Court further found that OSF was not entitled to the entire bid price of $177,500

because Henderson Auctions advertised terms for the sale (the “Terms and Conditions”) prior to

the auction which stated, “unpaid bidders will be declared in default and will be liable for 20

percent of the bid price or a minimum of $500, whichever is greater.” (“Liquidated Damage

Provision”).1

         16.      This Liquidated Damage Provision was never agreed to by the CRO and was

apparently inserted in the Module Auction advertisement by Henderson’s marketing department.

         17.      OSF never viewed, agreed to, or accepted the Liquidated Damage Provision set by

Henderson and found by the Court to have been included by Henderson in its online advertisement

for the auction of the Module.

         18.      The Liquidating Trustee has appealed the decision of the District Court.         The

appeal is pending as Case No. 20-30568 in the United States Court of Appeals for the Fifth Circuit.

         B.       The Adversary Proceeding

         19.      The Trustee claimed that Henderson breached the Auction Agreement by altering

the terms agreed to by the parties and advertising the Terms and Conditions of the auction not

contained in the Auction Agreement or agreed to by OSF.

         20.      As a consequence of this breach, OSF brought this adversary action against

Henderson seeking recovery of damages, including attorneys’ fees.



  1
      See: Adversary case No. 20-03444, Doc.No. 5-6 at p. 13.


                                                          4
         Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 5 of 7




       21.     In response to the Adversary Complaint, Henderson filed its Motion to Dismiss,

asserting that all of the Trustee’s claims against it fail as a matter of law. The Trustee disputes

these assertions and was prepared to file its Memorandum in Opposition at the time of this

settlement.

       C.      Settlement

       22.     On January 8, 2021, the parties participated in a settlement conference before the

Honorable Christopher M. Lopez.

       23.     As a result of these negotiations, the Trustee and Henderson entered into a

settlement (the “Settlement”) which provides, among other things, that the Trustee and Henderson

shall cooperate in seeking the dismissal of the Adversary Proceeding.

                      RELIEF REQUESTED AND BASIS FOR RELIEF

       24.     By this Motion, pursuant to Bankruptcy Rule 7041, the Trustee seeks entry of an

order, substantially in the form of the Proposed Order, dismissing the Adversary Proceeding with

prejudice.

                                      BASIS FOR RELIEF

       25.     Bankruptcy Rule 7041 incorporates rule 41 of the Federal Rules of Civil Procedure

into the Adversary Proceeding. Rule 41 of the Federal Rules of Civil Procedure allows dismissal

of an action by court order. F. R. CIV. P. 41(a)(2).

       26.     Under section 3.3(g) of the Liquidating Trust Agreement, which was approved in

connection with the Confirmation Order, the Trustee can settle the Adversary Proceedings with

the consent of the Oversight Committee by giving seven days’ notice and an opportunity to object.

The Trustee has provided the Oversight Committee the requisite notice and no member of the

Oversight Committee has objected to the settlement with Henderson.




                                                   5
         Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 6 of 7




        27.     In the Settlement, the Trustee and Henderson agreed that the Settlement shall not

be deemed as res judicata, collateral estoppel, or for any other purpose, (i) an admission of any

liability by Henderson or the Trustee, or any of their employees, professionals, agents, or assigns,

(ii) a determination of damages relating in any way to Davie Shoring, Inc.’s non-payment for the

Module in connection with the May 2018 auction, or (iii) a cap on any damages that may be

assessed against Davie Shoring, Inc. in any litigation between the Trustee and Davie Shoring, Inc.

The Trustee and Henderson also agreed to request that the Court make the foregoing findings in

connection with the order dismissing the Adversary Proceeding.

                                          CONCLUSION

        WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form of the Proposed Order, dismissing the Adversary Proceeding and granting

such other relief that is just.

Dated: February 11, 2021                              Respectfully Submitted,

                                                      PARKINS LEE & RUBIO LLP
\
                                                      /s/ Charles M. Rubio
                                                      Charles M. Rubio
                                                      Texas Bar: 24083768
                                                      Pennzoil Place
                                                      700 Milam Street, Suite 1300
                                                      Houston, Texas 77002
                                                      Telephone: 646-419-0181
                                                      Email: crubio@parkinslee.com

                                                      Counsel for David Weinhoffer as OSF
                                                      Liquidating Trustee




                                                  6
         Case 20-03444 Document 19 Filed in TXSB on 02/11/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2021, a true and correct copy of this Motion was
served on (i) all parties registered to receive ECF notification in the above captioned case, (ii) by
first class mail on all parties on the attached mailing list.


                                                              /s/ Charles M. Rubio




                                                   7
